Case 2:19-cv-09010-DSF-MAA Document 21 Filed 05/18/20 Page 1 of 1 Page ID #:134



   1

   2

   3                                                                     JS-6

   4

   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
  10

  11   TRACY L. GAMBLE PRYOR,                   Case No. 2:19-cv-09010-DSF (MAA)
  12
                          Plaintiff,
              v.                                JUDGMENT
  13

  14   MICHAL R. POWELL et al.,
  15
                          Defendants.
  16

  17
             Pursuant to the Order Accepting Findings and Recommendations of
  18
       United States Magistrate Judge,
  19
             IT IS ADJUDGED that the entire action is dismissed without prejudice.
  20

  21
       DATED: May 18, 2020
  22
                                           Honorable Dale S. Fischer
  23                                       UNITED STATES DISTRICT JUDGE
  24

  25

  26

  27

  28
